[DO NOT PUBLISH]


                IN THE UNITED STATES COURT OF APPEALS
                                                                       FILED
                           FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                             ________________________ ELEVENTH CIRCUIT
                                                                 NOVEMBER 6, 2007
                                    No. 05-15323                 THOMAS K. KAHN
                                Non-Argument Calendar                CLERK
                              ________________________

                          D. C. Docket No. 89-06101-CR-JCP

UNITED STATES OF AMERICA,


                                                        Plaintiff-Appellee,

                                         versus

PAUL ALEBORD,
a.k.a. Paul Tallini,

                                                         Defendant-Appellant.


                              ________________________

                       Appeal from the United States District Court
                           for the Southern District of Florida
                             _________________________

                                   (November 6, 2007)


Before ANDERSON, BLACK and BARKETT, Circuit Judges.

PER CURIAM:
      Federal prisoner Paul Alebord appeals the district court’s order denying his

motion to modify his sentence, pursuant to 18 U.S.C. § 3582(c)(2). In 1990,

Alebord was convicted of one count of possession with intent to distribute at least

five kilograms of cocaine, in violation of 21 U.S.C. §§ 841(a)(1) and (2), and

sentenced to 360 months’ imprisonment, in accordance with the then-mandatory

Sentencing Guidelines provisions. Alebord contends he should be resentenced

because the Supreme Court subsequently held the Sentencing Guidelines are

advisory in United States v. Booker, 125 S. Ct. 738 (2005).

      With limited exceptions, a district court may not modify a term of

imprisonment once it has been imposed. One exception is “in the case of a

defendant who has been sentenced to a term of imprisonment based on a

sentencing range that has subsequently been lowered by the Sentencing

Commission pursuant to 28 U.S.C. § 994(o),” where, “upon motion of the

defendant . . . the court may reduce the term of imprisonment . . . if such a

reduction is consistent with applicable policy statements issued by the Sentencing

Commission.” 18 U.S.C. § 3582(c)(2).

      We previously held Booker is not a retroactively applicable Guidelines

amendment by the Sentencing Commission, and is not a ground on which a

defendant’s sentence can be reduced pursuant to § 3582(c)(2). United States v.



                                           2
Moreno, 421 F.3d 1217, 1220 (11th Cir. 2005). Thus, the district court did not

abuse its discretion by denying Alebord’s motion to modify his sentence. See id. at

1219 (reviewing a district court’s decision not to reduce a sentence pursuant to

§ 3582(c)(2) for abuse of discretion).

      AFFIRMED.




                                          3